DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 08/10/2021, and the preliminary amendments filed on 06/01/2022. The application is a continuation (CON) of the patent US 11,089,060 B2.
Claims 1-20 are currently pending in this application. Claim 1 has been amended. Claims 2-20 are new. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicants are suggested to include information from paras. 00040, 00045 and 00047 of the specification (e.g., steps/components for configuration of area PLC network as a target network and using trained model for extracting voice features, etc.) in the claims in order to improve claim limitations regarding an allowability of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“A method for establishing network connections, comprising: connecting … retrieving … identifying … causing a connection …”, however, it is not clear how the claimed functions, connecting, retrieving, identifying and causing connection, perform establishing a plurality of network connections (e.g., “connecting a first device to a first network” is invented establishing a network connection or omitting necessary steps/components, which cause the claim unclear).
“… retrieving an input to connect the second device to a second network; identifying configuration data for the second network at the first device in response to the input …”, however, it is not clear how retrieving the input and identifying configuration data related to the second device and the second network (or the claimed limitations “to connect the second device …” and “for the second network …” are intended use or not - omitting necessary steps/components, which cause the claim unclear).
Claims 2-10 depend from the claim 1, and are analyzed and rejected accordingly.
Claim 4 (claim 14 recites similar limitations) recites “… receiving a challenge from a network device … providing a response to the challenge; responsive to a successful response to the challenge …”, however, it is not clear how the response can be provided to the challenge (note: the challenge is not a device) or whether the response is provided to the network device which sent the challenge or not.
Claim 5 (claim 15 recites similar limitations) recites “… the response … includes a voice input that is received at either the first device or the second device”, however, it is not clear whether “a voice input” is “the input” included in the claim 4 or not – see also rejections to the claim 1.
Claim 6 (claim 16 recites similar limitations) recites “… causing the connection … includes: selecting a target network device … causing the second device to associate with the target network device”, however, it is not clear whether causing the connection to a network means associating with a device which is associated with the network or not (or it is not clear to define a boundary of the limitations).
Claim 10 (claim 20 recites similar limitations) recites “… the second device automatically receives the configuration data for the second network responsive to the first device connecting to the first network”, however, it is not clear whether the second device receives the configuration data without retrieving and identifying process included in the claim 1 (or it is not clear to define a boundary of the limitations).

Claim 11 recites:
“… method to establish a network connection, comprising: creating, by a first device, a first network, wherein a second device is to associate with the first network to assist …”, however, it is not clear (1) whether creating a first network is to establish a network connection or not (or it is not clear to define a boundary of the limitations); (2) how the second device which is to associate can assist with the connection (or omitting necessary steps/components, which cause the claim unclear);
“… receiving, at the first device, configuration data … from the second device via the first network …”, however, it is not clear how the second device sends the configuration via the first network which is not connected to the second device (or omitting necessary steps/components, which cause the claim unclear).
Claims 12-20 depend from the claim 11, and are analyzed and rejected accordingly (see also rejections above for the claims 14-16 and 20). 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 of the Patent US 11,089,060 B2 contain every element of claims 1, 3, 6, 7, 11, 16 and 17 of the instant application and as such anticipates claims 1, 3, 6, 7, 11, 16 and 17 of the instant application.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Current Application No. 17/399038
Reference Patent No.: US 11,089,060 B2
Claim 1:  A method for establishing network connections, comprising:
connecting a first device to a first network associated with a second device;
retrieving an input to connect the second device to a second network;




identifying configuration data for the second network at the first device in response to the input; and
causing a connection of the second device to the second network using the configuration data received via the first device.
Claim 13:  An electronic device, …configured to:
connect the electronic device to a first network via one of …
retrieve voice input (used for connection to the second network) of a user …,
send a message including data related to the voice input to a gateway device on the first network, wherein the gateway device is selected based on the voice input,
receive configuration data (e.g., identified to know what it is) for a second network via the first network in response to the message (related to the input), and
establish a connection to the second network via another one of the one or more communication interfaces and the gateway device, using the configuration data received via the first network. 

Claim 3: The method of claim 1, wherein at least one of the input or the configuration data are received as a voice input.
Claim 13: An electronic device, comprising” … a processing unit configured to: connect … retrieve voice input of a user via the input device …,
Claim 6: The method of claim 1, wherein causing the connection of the second device to the second network using the configuration data received via the first device includes:
selecting a target network device that is associated with the second network; and causing the second device to associate with the target network device.
Claim 13:  An electronic device, …configured to: …
send a message including data related to the voice input to a gateway device on the first network, wherein the gateway device is selected based on the voice input, …
establish a connection to the second network via another one of the one or more communication interfaces and the gateway device, using the configuration data received via the first network.
Claim 7: The method of claim 6, wherein the target network device is selected based on a voice input. 
Claim 13:  An electronic device, … … send a message including data related to the voice input to a gateway device on the first network, wherein the gateway device is selected based on the voice input …
Claim 11: A method to establish a network connection, comprising:
creating, by a first device, a first network, wherein a second device is to associate with the first network to assist with a connection of the first device to a second network;

receiving, at the first device, configuration data for the second network from the second device via the first network; and
establishing the connection of the first device to the second network using the configuration data received from the second device.
Claim 1: A method for establishing network connections, comprising:
retrieving voice input …; sending a message including data related to the voice input to a gateway (or second) device on a first network, wherein the gateway device is selected based on the voice input (equivalent to creating the first network …);
receiving configuration data for a second network via the first network in response to the message; and
establishing a connection of device to the second network via the gateway device and using the configuration data received via the first network.
Claim 16: The method of claim 11, wherein establishing the connection of the first device to the second network using the configuration data received from the second device includes:
selecting a target network device that is associated with the second network; and causing the second device to associate with the target network device.
Claim 1: A method … comprising:
retrieving voice input …; sending a message including data related to the voice input to a gateway (or target network) device on a first network, wherein the gateway device is selected based on the voice input …;
establishing a connection of device to the second network via the gateway device and using the configuration data received via the first network.
Claim 17: The method of claim 16, wherein the target network device is selected based on a voice input.
Claim 1: A method … comprising:
wherein the gateway device is selected based on the voice input …


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaelis (US 2008/0222711 A1).

As per claim 1, Michaelis teaches a method for establishing network connections [see abstract], comprising:
connecting a first device to a first network associated with a second device; retrieving an input to connect the second device to a second network [figs. 1, 4; par. 0055, lines 5-16; par. 0064, lines 1-9; par. 0081, lines 1-33 of Michaelis teaches connecting a first device (e.g., established group of the trust domain or the terminal or the mobile device) to a first network (e.g., the NFC link) associated with a second device (e.g., the new device); retrieving an input (e.g., user’s identity, password, biometric information, or voice print) to connect the second device (e.g., the new device) to a second network (e.g., the trust domain network)];
identifying configuration data for the second network at the first device in response to the input; and causing a connection of the second device to the second network using the configuration data received via the first device [figs. 1, 3-6; par. 0063, lines 14-38; par. 0064, lines 1-9 of Michaelis teaches identifying configuration data (e.g., the security credential) for the second network (e.g., the trust domain network) at the first device (e.g., established group of the trust domain or the terminal or the mobile device) in response to the input (e.g., user’s identity, password, biometric information, or voice print); and causing a connection of the second device (e.g., the new device) to the second network (e.g., the trust domain network) using the configuration data (e.g., the security credential or the trust domain credential) received via the first device (e.g., established group of the trust domain or the terminal or the mobile device)].

As per claim 2, Michaelis teaches the method of claim 1.
Michaelis further teaches wherein identifying the configuration data for the second network at the first device in response to the input includes receiving at least one of: an identifier of the second network, a device credential, a user credential, a password associated with the second network, or a security setting associated with the second network [figs. 1, 3-6; par. 0063, lines 14-38; par. 0064, lines 1-9 of Michaelis teaches wherein identifying the configuration data for the second network at the first device in response to the input includes receiving at least one of: an identifier of the second network, a device credential (e.g., the security credential for the new device), a user credential, a password associated with the second network, or a security setting associated with the second network].

As per claim 3, Michaelis teaches the method of claim 1. 
Michaelis further teaches wherein at least one of the input or the configuration data are received as a voice input [figs. 1, 4; par. 0081, lines 1-33 of Michaelis teaches wherein at least one of the input or the configuration data are received as a voice input (e.g., the voice print)].

As per claim 4, Michaelis teaches the method of claim 1. 
Michaelis further teaches wherein identifying the configuration data for the second network at the first device in response to the input includes: receiving a challenge from a network device associated with the second network; providing a response to the challenge; and responsive to a successful response to the challenge, receiving the configuration data for the second network [figs. 1, 4, 6; par. 0063, lines 14-38; par. 0071, lines 1-25 of Michaelis teaches receiving a challenge from a network device (e.g., the terminal or the mobile device) associated with the second network (e.g., the trust domain network); providing a response to the challenge; and responsive to a successful response to the challenge, receiving the configuration data (e.g., the security credential or the trust domain credential) for the second network (e.g., the trust domain network)]. See also rejections to the claim 1.
 

As per claim 6, Michaelis teaches the method of claim 1. 
Michaelis further teaches wherein causing the connection of the second device to the second network using the configuration data received via the first device includes: selecting a target network device that is associated with the second network; and causing the second device to associate with the target network device [fig. 1; par. 0055, lines 1-19; par. 0057, lines 1-16 of Michaelis teaches selecting a target network device (e.g., one of the device 12, 29, 30) that is associated with the second network (e.g., the trust domain network); and causing the second device (e.g., the new device) to associate with the target network device (e.g., one of the device 12, 29, 30)].

As per claim 7, Michaelis teaches the method of claim 6. 
Michaelis further teaches wherein the target network device is selected based on a voice input [fig. 1; par. 0057, lines 1-16; par. 0081, lines 1-33 of Michaelis teaches wherein the target network device is selected based on a voice input (e.g., the network authentication of the close-range communication link which uses the voice print)].

As per claim 8, Michaelis teaches the method of claim 1.
Michaelis further teaches wherein first network and the second network are both wireless networks [fig. 1; par. 0053, lines 1-21; par. 0057, lines 1-16 of Michaelis teaches wherein first network and the second network are both wireless networks].

As per claim 9, Michaelis teaches the method of claim 1. 
Michaelis further teaches wherein the second device includes a mobile device [figs. 1, 2-5; par. 0053, lines 1-21 of Michaelis teaches wherein the second device includes a mobile device (e.g., the new device 28)].

As per claim 10, Michaelis teaches the method of claim 1. 
Michaelis further teaches wherein the second device automatically receives the configuration data for the second network responsive to the first device connecting to the first network [fig. 1; par. 0060, lines 1-8; par. 0063, lines 1-21; par. 0066, lines 1-7 of Michaelis teaches wherein the second device automatically receives the configuration data (e.g., the security credential for the trust domain network) for the second network responsive to the first device connecting to the first network (e.g., automatically negotiating the creation of a trust domain network when two devices are brought in close proximity or connecting to the first network)]. See also rejections to the claim 1.

As per claim 11, Michaelis teaches a method to establish a network connection [see the abstract], comprising:
creating, by a first device, a first network, wherein a second device is to associate with the first network to assist with a connection of the first device to a second network [figs. 1, 4; par. 0055, lines 5-16; par. 0064, lines 1-9; par. 0081, lines 1-33 of Michaelis teaches creating, by a first device, a first network (e.g., the close range data link network), wherein a second device (e.g., the terminal or the mobile device) is to associate with the first network (e.g., the close range data link network) to assist with a connection of the first device (e.g., the new device) to a second network (e.g., the trust domain network)];
receiving, at the first device, configuration data for the second network from the second device via the first network; and establishing the connection of the first device to the second network using the configuration data received from the second device [figs. 1, 3-6; par. 0063, lines 14-38; par. 0064, lines 1-9; par. 0081, lines 1-33 of Michaelis teaches receiving, at the first device, configuration data (e.g., the user’s voice print or the security credential used in adding the new device to the trust domain network) for the second network (e.g., the trust domain network) from the second device (e.g., the terminal or the mobile device) via the first network (e.g., the close range data link network); and establishing the connection of the first device (e.g., the new device) to the second network using the configuration data received from the second device (e.g., the trust domain network)]. See also rejections to the claim 1.

Claims 12-14 and 16-20 are method claims that correspond to the method claims 2-4 and 6-10, and are analyzed and rejected accordingly.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the 112(b) and double patenting rejections (if any) stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495